     Case 2:12-cv-02334-TLN-DB Document 114 Filed 03/05/21 Page 1 of 6


 1   MATTHEW GILMARTIN
     Matthew Gilmartin, Attorney at Law, LLC
 2   P.O. Box 939
     North Olmsted, OH 44070
 3   440-479-8630 (v)
     440-398-0179 (f)
 4   Matt7g@att.net

 5   Attorney for L. Richard Shearer & Diane Shearer

 6
                                   UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9    United States of America,                         No. 2:12-CV-02334-TLN-DB
10                       Plaintiff,                     UNOPPOSED REQUEST TO EXTEND
                                                        FACT DISCOVERY AND OTHER
11           v.                                         PRETRIAL DEADLINES DUE TO COVID-
                                                        19 GLOBAL PANDEMIC & ILL HEALTH
12    L. Richard Shearer; Diane Shearer; Stanley        OF DEFENDENTS’ COUNSEL
      Swenson as Trustee of the Hotlum Trust,
13
      Berryvale Trust, and Regency Trust; et al.;
14
      )
15
                         Defendants.
16

17          Defendants L. Richard Shearer, Diane Shearer, and Defendants Stanley Swenson, as
18   Trustee of the Hotlum, Berryvale, and Regency Trusts (“Trust Defendants”) (collectively,
19   “Parties”), by and through their undersigned counsel, hereby respectfully request that the Court
20   (1) extend the deadline for fact discovery& Joint Status report, from March 15th, 2021 to
21   September 15th, 2021, (2) extend all other pretrial deadlines and dates set forth in the Court’s
22   April 23rd, 2020 Order, for 180 days, and (3) order the Parties to file a Joint Status Report on or
23   before September 15th, 2021 to advise the Court of the status of this case.
24          In support of this Joint Request, the Parties aver the following:
25
            1.      Guy Patrick Jennings, the original Assistant United States Attorney on the case
26
     since 2012, retired. A new AUSA, Christian Mejia, took his place in November 2019. Mr. Mejia
27
     required time to familiarize himself with the case file, and he wished to reopen discovery depose
28


     Joint Request to Extend Case Deadlines       1
     Case 2:12-cv-02334-TLN-DB Document 114 Filed 03/05/21 Page 2 of 6


 1   additional witnesses. He asked the Defendants’ counsel, Joe Izen and Matthew Gilmartin, to

 2   agree to reopen fact discovery. They did so. This Court granted the requested extension on

 3   January 13th, 2020 [Doc. 107]. Fact discovery was extended through June 15, 2020. The Court

 4   granted two further extension because of COVID-19 restrictions on April 23rd, 2020 [Doc. 110]

 5   and again on September 4th, 2020, [Doc. 113]. The next upcoming deadline is March 15, 2021.

 6           2.      On October 27th, 2020, counsel for Defendants L. Richard and Diane Shearer

 7   suffered a heart attack, which was followed by a triple by-pass on October 30th, 2021. Because of

 8   complications from the operation, he was hospitalized again from January 4tth through the 13th,

 9   2021. Mr. Gilmartin then started an intensive regimen of cardio rehabilitation, which continues to

10   this date. On February 28th, 2021, Mr. Gilmartin was readmitted to the hospital, where physicians

11   found the area around his heart was suffering from inflammation. During all the foregoing period,

12   Mr. Gilmartin has not been able to provide representation to his clients or to participate in

13   discovery in this matter.

14           3.      Mr. Gilmartin is 64 years old. In the part of Ohio in which he lives, one must be at

15   least 65 years old to get a COVID-19 vaccination. Therefore, he has not had one yet. Considering

16   his health, he is more exposed to risk of infection than most people if he travels.

17           4.      Joe Izen, legal counsel for the other defendants got sick with COVID-19 last year.

18   Mr. Izen also has suffered from Lyme Disease since the 1980s. Considering that he already has

19   had COVID-19, it is questionable whether he should get vaccinated given his present health

20   condition.
21           5.      On August 18th, 2020, the present AUSA, Alexander Stevko, replaced Mr. Mejia.

22   Mr. Stevko communicated to Mr. Gilmartin on March 1st, 2021 that he does not oppose this Joint

23   Unopposed Request to Extend. Mr. Stevko related that his paralegal is still tracking down some of

24   the witnesses he wishes to depose for this case, and that he has been busy working on some

25   motions for summary judgment for a few other cases. He committed to trying to obtain a figure

26   the IRS will accept to settle this case.
27           6.      The Court has reopened fact discovery in this matter until March 15, 2021, for the

28   limited purpose of taking certain depositions. ECF No. 107 & 110. However, counsel for the


     Joint Request to Extend Case Deadlines        2
     Case 2:12-cv-02334-TLN-DB Document 114 Filed 03/05/21 Page 3 of 6


 1   parties have not been able to take these depositions, and they believe that these depositions cannot

 2   be effectively taken at this time in a manner consistent with the COVID-19 public health

 3   guidelines discussed above. First, these depositions require extensive travel. Counsel for the

 4   parties, the parties themselves, and the witnesses are located in at least five different jurisdictions

 5   (California, Texas, Ohio, Florida and Washington, D.C.). Second, Mr. Gilmartin (counsel for the

 6   Shearers) and Mr. Izen (counsel for the Trust Defendants), as well as the majority of the

 7   deponents are of an age or possess health concerns that the CDC indicates makes them

 8   particularly vulnerable to COVID-19.1 Third, the CDC has indicated that COVID-19 can be

 9   transmitted between people who are within six feet of each other and thus has recommended that

10   people keep a distance of at least six feet from each other. Adhering to this specific

11   recommendation would most likely prove to be problematic if these depositions were held now,

12   as these depositions will most likely take place in small, closed-door conference rooms.2 Counsel

13   for the United States is taking training on video depositions and preparing for some in other cases.

14   Based on the foregoing, it is possible to employ video depositions in this case, but it will take

15   some additional time to try to coordinate.

16           7.      This has been a long and complex case, and all parties recognize that Mr. Stevko

17   needs extra time to familiarize himself with the evidence, witnesses, pleadings and the history of

18   the case so that he can prepare himself for any depositions and the court hearing on the remaining

19   issues in it.

20           8.      Managing the logistics of deposing witnesses in northern California, Washington,
21   D.C., Texas and possibly Florida at this time of the year would be daunting. The parties suggest

22   the cut-off date of September 15th, 2021, which is a Wednesday, would get them beyond the

23   COVID-19 crisis, and allow Mr. Stevko to get up to speed on the case.

24
             1
                    Mr. Izen (counsel for the Trust Defendants) has previously represented to the
25
     Court that he suffers from several ailments, including Lyme disease.
26           2
                    The Parties are beginning to explore the logistics involved for depositions by
     video-conferencing technology, but it appears the handling of the numerous documents involved
27
     with the depositions along with coordinating technology for the videoconferencing with multiple
28   individuals in multiple locations would create extensive technical and logistical difficulties.


     Joint Request to Extend Case Deadlines         3
     Case 2:12-cv-02334-TLN-DB Document 114 Filed 03/05/21 Page 4 of 6


 1          9.      The Defendants have indicated to the Government that they wish to engage in

 2   settlement negotiations which will conclude this matter without further litigation. The extra six

 3   (6) months will permit their financial advisors to review the exhibits attached to the

 4   Government’s Motion for Summary Judgment filed on August 18th, 2014 (ECF Doc. #37 – 42,)

 5   and give the Defendants a thorough understanding of their position in terms of the IRS

 6   assessments against them.

 7          10.     In addition, Mr. Izen, counsel for the Trust Defendants, has represented to the

 8   other counsel in this matter that he and his legal assistant fell ill after March 16, 2020, with

 9   COVID-like symptoms after being exposed to a Harris County Sheriff serving as a bailiff during

10   a trial. The bailiff was also working a night shift in the Harris County jail at the same time.

11   Attorney Izen and his legal assistant continued to suffer COVID-like symptoms until April 25,

12   2020. Although they were able to undergo nasal swab testing on April 27, 2020 the results of

13   which were negative, attorney Izen and his legal assistant have not been able to undergo antibody

14   testing as it is not yet freely available to the public in Harris County, Texas. Mr. Izen represents

15   that he is still experiencing COVID-19 symptoms and remains confined at home as he has been

16   told that he may be able to infect other members of the public with the virus even 30 to 60 days

17   after cessation of symptoms.

18          11.     Accordingly, in light of the COVID-19 pandemic and the associated restrictions,

19   the fact that Mr. Stevko has just entered the case as Government counsel, the difficulties of

20   setting up the necessary depositions on both sides of the country, and the desire expressed by the
21   Defendants to possibly settle the case, the parties believe that a continuance of the limited fact

22   discovery period until September 15th, 2021, is necessary at this time to protect public health and

23   the health of the parties, the Court, and counsel. The parties believe that the necessary in-person

24   work anticipated as necessary for these depositions cannot be undertaken before the March 15th,

25   2021 deadline. The parties will continue to diligently proceed on what matters may be addressed

26   while working remotely and practicing social distancing, such as continued settlement
27   negotiations and trial preparation.

28          12.     The reasons set forth above constitute good cause to extend limited fact discovery


     Joint Request to Extend Case Deadlines        4
     Case 2:12-cv-02334-TLN-DB Document 114 Filed 03/05/21 Page 5 of 6


 1   in this case as the described events were unforeseeable and unavoidable and were not caused by

 2   any party’s delay.

 3          WHEREFORE, for good cause based on the exigent circumstances resulting from the

 4   COVID-19 pandemic, and not for the purposes of delay, the parties respectfully request that the

 5   Court (1) extend the deadline for fact discovery, from March 15th, 2021, to September 15th,

 6   2020; to (2) extend all other pretrial deadlines and dates set forth in the Court’s April 23rd, 2020

 7   Order (ECF No. 110), for 180 days; and (3) order the Parties to file a Joint Status Report on or

 8   before September 15th, 2021, to advise the Court of the status of this case.

 9
            Date: March 4th, 2021                  /s/ Matthew Gilmartin
10                                                 MATTHEW GILMARTIN, Ohio Bar #024683
                                                   Matthew Gilmartin, Attorney at Law, LLC
11                                                 P.O. Box 939
                                                   Olmsted Township, OH 44138
12                                                 Attorney for L. Richard Shearer and Diane Shearer
13   THE FOLLOWING ATTORNEYS DO NOT OPPOSE THIS MOTION:
14          Date: March 4th, 2021                  /s/ Alfred Joe Izen, Jr
                                                   ALFRED JOE IZEN, Jr
15                                                 Attorney at Law
                                                   5222 Spruce Street
16                                                 Bellaire, TX 77401
                                                   Attorney for Stanley Swenson as Trustee of the
17                                                 Hotlum, Berryvale, and Regency Trusts
18
            Date: March 4th, 2021                  RICHARD E. ZUCKERMAN
19                                                 Principal Deputy Assistant Attorney General
20                                                 /s/ Alexander Stevko
                                                   ALEXANDER STEVKO
21                                                 Trial Attorney, Tax Division
                                                   U.S. Department of Justice
22
                                                   Attorneys for the United States
23

24

25

26
27

28


     Joint Request to Extend Case Deadlines       5
     Case 2:12-cv-02334-TLN-DB Document 114 Filed 03/05/21 Page 6 of 6


 1
                                      CERTIFICATE OF SERVICE
 2
            IT IS HEREBY CERTIFIED that on this 4th day of March 2021, I caused a copy of the
 3   foregoing Joint Request to Extend Fact Discovery and other Pretrial Deadlines due to
     COVID-19 Global Pandemic, to the following:
 4
            By ECF notification to:
 5
            ALEXANDER STEVKO,                             Attorney for the United States of
 6          Trial Attorney, Tax Attorney                  America
            U.S. Department of Justice
 7

 8

 9
            SHAUN CUNNINGHAM (Local Counsel)              Attorney for L. Richard Shearer and
10          Law Office of Shaun Cunningham                Diane Shearer
            41 Vantis Drive
11          Aliso Viejo, CA 92656
            mrshauncunningham@gmail.com
12          JOE ALFRED IZEN, Jr                           Attorney for Stanley Swenson as Trustee
            5222 Spruce Street                            of the Hotlum Trust, the Berryvale Trust
13          Bellaire, TX 7740                             and the Regency Trust
            jizen@comcast.net
14          JIHAD M. SMAILI (Local Counsel)               Attorneys for Stanley Swenson as Trustee
            SMAILI & ASSOCIATES                           for Hotlum, Berryvale, and Regency
15          615 Civic Center Drive West, Suite 300        Trusts
            Santa Ana, CA 92701
16          jihad@smaililaw.com
17
                                                     /s/ Matthew Gilmartin
18                                                   MATTHEW GILMARTIN
                                                     Attorney for the Defendants
19                                                   L. Richard & Diane Shearer

20
21

22

23

24

25

26
27

28


     Joint Request to Extend Case Deadlines   6
